Order unanimously affirmed, with costs. Memorandum: In April, 1975, plaintiff-appellant Taurus Chemical Corporation (Taurus) sued defendant-respondent Stott & Davis Motor Express for merchandise damaged in transit. This action was commenced in Supreme Court, Cayuga County. Between May and August, 1974 Stott & Davis instituted 12 actions against Taurus Chemical for transportation costs incurred on separate dates. These actions, labeled "2” through "13”, were commenced in Auburn City Court and Cayuga County Court. Taurus appeals from an order which denied its *1070motion to dismiss these 12 actions. Special Term properly consolidated these City and County Court actions into a single action and transferred it to the Supreme Court, Cayuga County, there to be tried with the pending tort action instituted by Taurus against Stott & Davis. There are now two separate actions—one in tort and the consolidated single action in contract, and there should be two bills of costs (CPLR 8104). (Appeal from order of Onondaga Supreme Court—motion to dismiss.) Present—Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.